The defendant was convicted by a jury in the superior court of the county of Sacramento under an information charging him with the crime of buying and receiving for his own gain certain stolen property, knowing the same to have been stolen. He appeals from the judgment of conviction and the order denying his motion for a new trial.
[1] The appeal was placed on the calendar of the late (June, 1920) term of this court and the attorney appearing of record for the defendant regularly and duly notified of the day on which the cause would be called for hearing and argument. No brief was filed in support of the appeal on behalf of the defendant within the time required by the rules of this court, or at all, and none has since the cause *Page 495 
was called for hearing been filed herein. Nor was the defendant represented by counsel before this court when the case was called, and consequently no oral argument was presented in support of the appeal. There was, therefore, left to the attorney-general no other alternative but to submit the case upon the record, which, on the motion of that officer, was ordered done.
We have, nevertheless, examined the evidence and the rulings of the court upon objections made to certain questions put to certain witnesses, and without entering into a detailed or even general statement of the facts, which, under the circumstances, is not required, or referring specifically to the exceptions to the rulings referred to, we state our conclusion to be that the verdict rests upon evidence sufficiently substantial to sustain it and that none of the rulings upon the evidence to which objections were interposed by the accused is justly subject to the criticism implied from the said objections. We have also carefully examined the court's charge to the jury and so have been fully convinced that thus the court correctly enlightened the jury upon the principles and rules of law pertinent to the charge and the facts as developed by the evidence.
The judgment and the order are accordingly affirmed.